DETAILED ACTION
                                              Response to Amendment         
1.     This Office Action is in response to Amendment filed on 12/20/2021.
        Claim 1 has been amended.

        Claims 15-16 have been canceled.

       Claims 10-14 have been withdrawn.
     
         Claims 1-9 have been remained.
         Claims 1-14 are currently pending in the application.
                                     Information Disclosure Statement
2.   The office acknowledges receipt of the following items from the applicant:
      Information Disclosure Statement (IDS) filed on 01/19/2022.
                                              Specification Objection
3.   The specification has been amended on 12/20/2021 and the specification objection filed on 10/22/2021 has been withdrawn.
                                                           Rejoinder
4.     Claims 10-14 are withdrawn from consideration. However, claims 10-14 are depend directly or indirectly upon independent claim 1, hence, they also are allowable.
                           Examiner’s Statement of Reasons for Allowance
5.     Claims 1-14 are allowed.
6.     The following is an examiner’s statement of reasons or allowance
        None of the prior art teaches a display panel, comprising a shortest distance between the first support column and the second support column is greater than or equal to a radius or a side length of the second support column, in combinations with the other structures as cited in the independent claim 1.
        Claims 2-14 are directly or indirectly depend on the independent claim 1.
                                                         Conclusion
7.     Any inquiry concerning this communication or earlier communications from the examiner should be directed to Phuc T. Dang whose telephone number is 571-272-1776.  The examiner can normally be reached on 8:00 am-5:00 pm.
        If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Thao Le can be reached on 571-272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
        Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PHUC T DANG/Primary Examiner, Art Unit 2892